DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 1/6/2022. Claims 1-20 are pending in this application. 
Claim Objections
2.	The claims are objected because of the following reasons: 
	Re claim 17, last line: delete “, and”. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0366436) in view of/in combination with Kim et al. (US 2018/0040548).
	Re claim 1, Wang teaches, Figs. 1-1 to 1-14 & 4-6, claim 14, [0020, 0023, 0025, 0026, 0060, 0067], a bridge embedded interposer, comprising: 
-a connection structure including one or more redistribution layers (201); 
-a first bridge (103) disposed on the connection structure, and including one or more first circuit layers (116) connected to the one or more redistribution layers; 
-a frame (114) disposed around the first bridge on the connection structure; and 
-an encapsulant (114, FEOL structure) disposed on the connection structure, and covering at least a portion of each of the first bridge and the frame. 
Wang does not teaches the frame comprises: first and second insulating layers, a first wiring layer disposed on one side of the first insulating layer opposite to another side of the first insulating layer which faces the second insulating layer, a second wiring layer disposed between the first insulating layer and the second insulating layer, and disposed on a level of the first bridge, a third wiring layer disposed on one side of the second insulating layer opposite to another side of the second insulating layer which faces the first insulating layer, a first wiring via in the first insulating layer connecting the first wiring layer and the second wiring layer to each other, and a second wiring via in the second insulating layer connecting the second wiring layer and the third wiring layer to each other, and one or more of the first to third wiring layers are connected to the one or more redistribution layers.
Kim teaches, Fig. 1B, [0022, 0025, 0036, 0040], the frame comprises: first and second insulating layers (25b, d), a first wiring layer (24) disposed on one side of the first insulating layer (25b) opposite to another side of the first insulating layer (25b) which faces the second insulating layer (25d), a second wiring layer (26b) disposed between the first insulating layer and the second insulating layer (25d), and disposed on a level of the first 
As taught by Kim, one of ordinary skill in the art would utilize and modify the above teaching to obtain the frame including first and second insulating layers, and wiring layers and vias as claimed, because it aids in achieving high capacitor package with minimized warpage of a rewiring layer. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kim in combination Wang due to above reason. 
OR: Claim 1 is alternatively rejected under Kim in view of Wang. Kim’s Fig. 1B teaches all claimed limitations except for redistribution layer, which taught by Wang.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Wang to obtain one or more redistribution layers because they are known and essential features within semiconductor packages. 
Re claim 2, in combination cited above, Kim teaches the frame  (25) has a first through portion, the first bridge (BD’) is disposed in the first through portion, and the encapsulant (48) is disposed in at least a portion of the first through portion to separate the first bridge (BD’) from the frame 25) (Fig. 1B).
Re claim 3, Wang teaches comprising a second bridge (103) disposed in parallel with the first bridge (103) on the connection structure, and including one or more second circuit layers (116) connected to the one or more redistribution layers (201), and wherein the encapsulant (114, FEOL) covers at least a portion of the second bridge.
Re claim 4, Wang teaches wherein the frame further has a second through portion (between 143), spaced apart from the first through portion, the second bridge (103) is disposed in the second through portion, and the encapsulant (114) disposed in at least a portion of the second through portion to separate the second bridge from the frame (Fig. 1-12) (see also Kim’s Fig. 1B).
Re claim 5, Wang teaches comprising a first passive component (103) (passive IC) [0019] disposed in parallel with the first bridge on the connection structure, and connected to the one or more redistribution layers (201), and wherein the encapsulant (114) covers at least a portion of the first passive component (Fig. 1-12).
Re claim 6, Wang teaches the frame further has a another through portion (between 143), spaced apart from the first through portion, the first passive component (103) is disposed in the another through portion, and the encapsulant (114) disposed at least a portion of the another through portion. 
Re claim 7, Wang teaches a second passive component (103) embedded in the frame, and connected to the one or more redistribution layers (201).
Re claim 8, Wang teaches a plurality of electrical connection bumps (149) disposed in the encapsulant, and connected to the second wiring layer (Fig. 1-13). 
Re claim 9, Wang teaches another wiring layer (145) disposed on one side of the encapsulant opposite to another side of the encapsulant which faces the frame; a plurality of first backside vias (143) penetrating through the encapsulant, respectively, and electrically connecting the backside another wiring layer (145) to the second wiring layer, 
Re claim 10, Wang teaches wherein the first bridge comprises a base layer (111), an insulating layer (dielectric layer”/“dielectrics) disposed on the base layer, the first circuit layer disposed in the insulating layer, and a first pad (pad(s)) layer disposed on an upper side (105) of the insulating layer and connected to the first circuit layer. 
Re claim 11, in combination cited above, Kim teaches the first bridge (BD’) further comprises a second pad layer (44) disposed on another side of the base layer, and a through via (46) penetrating the base layer and connecting the second pad layer to the first circuit layer (Fig. 1B). 
Re claim 12, Wang teaches a plurality of second vias (143) penetrating the encapsulant (114), respectively, and connecting the another wiring layer (145) to the second pad layer, respectively (Fig. 1-13) (features are connected within a package). 
Re claim 13, Wang teaches the first bridge comprises a plurality (one or more) of insulating layers, a plurality of pattern layers (116/metallization/metal layers) disposed on or in the plurality of insulating layers, and a plurality of via layers (metal from a metallization level may extend through one or more ILDs, as is known) penetrating the plurality of insulating layers, respectively and connecting the plurality of pattern layers disposed at different levels, and the first circuit layer (116) comprises at least a portion of the plurality of pattern layers and at least a portion of the plurality of via layers. 
Re claim 14, Wang teaches a plurality of second vias (143) penetrating the encapsulant (114), respectively, and connecting the another wiring layer (145) to one of the 
Re claim 15, Wang teaches another wiring layer disposed on a lower side of the encapsulant; and a via penetrating the encapsulant, and connecting the another wiring layer to the second wiring layer, wherein the connection structure includes a connection via (208) connecting one of the one or more redistribution layers to an uppermost one of the one or more wiring layers (bottom ends of through-mold vias 143 may be coupled for conductivity to contacts, such as contact pads for example, of a metal layer 202 of RDL 201) and the connection via and the via are tapered in opposite directions (in the orientation where ends 208 of conductors 204 may be directly coupled to fine pitch contacts 116) (see also Kim’s Fig. 1B). 
Further, a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Re claim 16, Wang teaches, Figs. 1-1 to 1-14 & 4-6, claim 14, [0020, 0023, 0025, 0026, 0056, 0060, 0067], a package substrate, comprising: 
-a printed circuit board (PCB); and 
-a bridge embedded interposer disposed on the printed circuit board, 
wherein the bridge embedded interposer comprises a connection structure including one or more redistribution layers (201), a bridge (103) disposed on the connection structure and including one or more circuit layers (116) connected to the one or more redistribution layers, a frame (114) disposed around the bridge on the connection structure, and an encapsulant (114, FEOL structure) disposed on the connection structure and covering at least a portion of each of the bridge (103) and the frame (114), 
the one or more circuit layers (116) are connected to the printed circuit board (PCB) through the one or more redistribution layers (201) and the first to third wiring layers. 
Wang does not teaches the frame comprises: first and second insulating layers, a first wiring layer disposed on one side of the first insulating layer opposite to another side of the first insulating layer which faces the second insulating layer, a second wiring layer disposed between the first insulating layer and the second insulating layer, and disposed on a level of the first bridge, a third wiring layer disposed on one side of the second insulating layer opposite to another side of the second insulating layer which faces the first insulating layer, a first wiring via in the first insulating layer connecting the first wiring layer and the second wiring layer to each other, and a second wiring via in the second insulating layer connecting the second wiring layer and the third wiring layer to each other, and one or more of the first to third wiring layers are connected to the one or more redistribution layers.
Kim teaches, Fig. 1B, [0022, 0025, 0036, 0040], the frame comprises: first and second insulating layers (25b, d), a first wiring layer (24) disposed on one side of the first insulating layer (25b) opposite to another side of the first insulating layer (25b) which faces the second insulating layer (25d), a second wiring layer (26b) disposed between the first insulating layer and the second insulating layer (25d), and disposed on a level of the first bridge (BD’), a third wiring layer (34) disposed on one side of the second insulating layer (25d)  opposite to another side of the second insulating layer (25d) which faces the first insulating layer (25b), a first wiring via (26a) in the first insulating layer connecting the first wiring layer (24) and the second wiring layer (26b) to each other, and a second wiring via (26c) in the second insulating layer connecting the second wiring layer (34) and the third wiring layer (34) to each other, and one or more of the first to third wiring layers are connected to the one or more redistribution layers (consider 10 or structure above BD’).
As taught by Kim, one of ordinary skill in the art would utilize and modify the above teaching to obtain the frame including first and second insulating layers, and wiring layers 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kim in combination Wang due to above reason. 
OR: claim 16 is alternatively rejected under Kim in view of Wang (similar to claim 1 discussed above). 
Re claim 17, Wang teaches, Figs. 1-1 to 1-14 & 4-6, claim 14, [0020, 0023, 0025, 0026, 0056, 0060, 0067], a semiconductor package, comprising: 
-a bridge embedded interposer having a connection structure having a first side and a second side opposing the first side, and including one or more redistribution layers (201), a bridge (103) disposed on the first side of the connection structure, a frame (114) disposed around the bridge of the first side of the connection structure, and an encapsulant (104, FEOL) disposed on the first side of the connection structure, and covering at least a portion of each of the bridge and the frame, 
-a first semiconductor chip (126) disposed on the second side of the connection structure, and having a plurality of first connection pads (131) electrically connected to the one or more redistribution layers; and 
-a second semiconductor chip (127) disposed on the second side of the connection structure, and having a plurality of second connection pads (130) electrically connected to the one or more redistribution layers, 
wherein at least a portion of the plurality of first connection pads and at least a portion of the plurality of second connection pads (130, 131) are connected to each other through the one or more circuit layers. 
Wang does not teaches the frame comprises: first and second insulating layers, a first wiring layer disposed on one side of the first insulating layer opposite to another side of the first insulating layer which faces the second insulating layer, a second wiring layer disposed between the first insulating layer and the second insulating layer, and disposed on a level of the first bridge, a third wiring layer disposed on one side of the second insulating layer opposite to another side of the second insulating layer which faces the first insulating layer, a first wiring via in the first insulating layer connecting the first wiring layer and the second wiring layer to each other, and a second wiring via in the second insulating layer connecting the second wiring layer and the third wiring layer to each other, and one or more of the first to third wiring layers are connected to the one or more redistribution layers.
Kim teaches, Fig. 1B, [0022, 0025, 0036, 0040], the frame comprises: first and second insulating layers (25b, d), a first wiring layer (24) disposed on one side of the first insulating layer (25b) opposite to another side of the first insulating layer (25b) which faces the second insulating layer (25d), a second wiring layer (26b) disposed between the first insulating layer and the second insulating layer (25d), and disposed on a level of the first bridge (BD’), a third wiring layer (34) disposed on one side of the second insulating layer (25d)  opposite to another side of the second insulating layer (25d) which faces the first insulating layer (25b), a first wiring via (26a) in the first insulating layer connecting the first wiring layer (24) and the second wiring layer (26b) to each other, and a second wiring via (26c) in the second insulating layer connecting the second wiring layer (34) and the third wiring layer (34) to each other, and one or more of the first to third wiring layers are connected to the one or more redistribution layers (consider 10 or structure above BD’).
As taught by Kim, one of ordinary skill in the art would utilize and modify the above teaching to obtain the frame including first and second insulating layers, and wiring layers 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kim in combination Wang due to above reason. 
OR: claim 17 is alternatively rejected under Kim in view of Wang (similar to claim 1 discussed above).
Re claim 18, in combination cited above, Kim teaches a plurality of first electrical connection metals (22) disposed on the second side of the connection structure, and electrically connecting the plurality of first connection pads (of chip 30) to the one or more redistribution layers; a plurality of second electrical connection metals (22) disposed on the second side of the connection structure, and electrically connecting the plurality of second connection pads (of chip 30) to the one or more redistribution layers; and an underfill resin (38a) disposed on the second side of the connection structure, and covering at least a portion of each of the plurality of first and second electrical connection metals (22) (Fig. 1B).
Re claim 19, in combination cited above, Wang teaches a printed circuit board (PCB) disposed on an opposite side of a side of the bridge embedded interposer in which the first and second semiconductor chips (126, 127) are disposed, and wherein the plurality of first and second connection pads (130, 131) are connected to the printed circuit board (PCB) through the one or more redistribution layers (201) and the first to third wiring layers.
Re claim 20, in combination cited above. Wang teaches the first semiconductor chip and the second semiconductor chip (126, 127) partially overlap with the bridge (103), and one of the plurality of first connection pads and one of the plurality of second connection pads (130, 131) are electrically connected to each other through the one or more redistribution layers (201) and the one or more circuit layers (116).
Response to Arguments
4.        Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        2/15/22